 
 
I 
108th CONGRESS 2d Session 
H. R. 4873 
IN THE HOUSE OF REPRESENTATIVES 
 
July 20, 2004 
Mr. Meeks of New York introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To amend the Immigration and Nationality Act to provide for flexibility in the naturalization process for aliens in active duty service in the Armed Forces abroad. 
 
 
1.Short titleThis Act may be cited as Active Duty Naturalization Accommodation Act of 2004. 
2.Flexibility in naturalization process for aliens in active duty status in the Armed Forces abroad 
(a)In generalSection 332 of the Immigration and Nationality Act (8 U.S.C. 1443) is amended by adding at the end the following new subsection: 
 
(i) 
(1)In the case of an alien who has applied for naturalization under this chapter and who is stationed abroad (or who has received an order to be stationed abroad) in active duty status in the Armed Forces of the United States, the Secretary of Homeland Security shall provide procedures under which deadlines, interviews, and similar requirements otherwise applicable to the naturalization process for the alien are suspended until the alien is provided a period (of at least 30 days) after the date of the alien’s return to the United States after service in the Armed Forces abroad (or, in the case of rescission of such an order, the date of such rescission) in which to meet such deadlines and requirements, except as provided under paragraph (2). 
(2)An alien described in paragraph (1) may elect (in a form and manner specified by the Secretary of Homeland Security) to waive the application of such paragraph and to meet such deadlines and requirements notwithstanding the alien’s absence from the United States.  
(3)The Secretary of Homeland Security shall establish a form that an alien described in paragraph (1) may file with the Secretary (or with the Secretary of Defense under arrangements made between such Secretaries) in order to facilitate the application of paragraph (1) to the alien during the period in which such paragraph applies. However, nothing in this subsection shall be construed as requiring an alien to file such form as a condition of obtaining the benefit of paragraph (1). 
(4)The Secretary of Homeland Security shall provide information about this subsection to aliens applying for naturalization and, to the extent practicable, the Secretary of Defense shall inform aliens who are in active duty status in the Armed Forces of the United States abroad (or who have been ordered to perform such service abroad) of the procedures under paragraph (1) and shall make the form established under paragraph (3) available upon request.. 
(b)Effective dateThe amendment made by subsection (a) shall take effect on such date, not later than 30 days after the date of the enactment of this Act, as the Secretary of Homeland Security specifies. 
(c)TransitionIn the case of an alien who, during the period beginning on September 11, 2001, and ending on the effective date specified under subsection (b), had applied for naturalization under chapter 3 of title III of the Immigration and Nationality Act, was stationed abroad (or received an order to be stationed abroad, which order was carried out) in active duty status in the Armed Forces of the United States, and, during the period of such service abroad (or after receiving such order) missed a deadline, interview, or similar requirement otherwise applicable to the naturalization process for such alien, the Secretary of Homeland Security shall provide for such relief as may be necessary to place the alien, after the end of such period, in a position that is no less favorable to the alien than the position of the alien before the time such deadline, interview, or similar requirement was missed. 
(d)ConstructionNothing in this section shall be construed as superseding the provisions of section 1701(d) of the National Defense Authorization Act for Fiscal Year 2004 (Public Law 108–136).  
 
